Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00004-CV

                             CLEAR CREEK ENERGY, LLC,
                                     Appellant

                                              v.

                           Kent SCHWARTZ and Daina Schwartz,
                                     Appellees

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 10-04-0253-CVA
                          Honorable Stella Saxon, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       All costs are ORDERED assessed against the party who incurred them.

       SIGNED June 26, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice